Citation Nr: 0407793	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-18 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

WITNESSES AT HEARING ON APPEAL

The Appellant, [redacted], and [redacted]


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from December 1941 to March 1946.  
He was a former prisoner of war.  The appellant is the 
deceased veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Manila, the Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required on her part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

In February 1996, the veteran died as an inpatient in a 
hospital.  The immediate cause of death is listed on the 
death certificate as ischemic heart disease with an 
antecedent cause of pneumonia.  The veteran was service 
connected for malaria at the time of his death.  He was a 
former prisoner of war.  

Terminal records from the Sipocot District Hospital are not 
included in the record and should be obtained because the 
veteran's death certificate indicates that he was attended at 
the Sipocot District Hospital days prior to, and at the time 
of, his death in February 1996.  The RO's internal notes show 
that obtaining the terminal records was on the checklist of 
development.  Also, in a duty to assist letter, the RO 
requested that the appellant send in the terminal records in 
conjunction with her claim for service connection for the 
cause of the veteran's death.  Even though the appellant did 
not respond to the RO's request, VA should make another 
attempt to secure the terminal records.  

At her personal hearing in November 2002, the appellant 
submitted an affidavit from a former comrade in arms, who 
attested to his time as a POW with the deceased veteran; and 
she submitted other affidavits.  The hearing officer 
explained on the record to the appellant that she needed to 
submit competent evidence showing that at the time that the 
deceased veteran was in prison camp, he experienced swelling 
of the legs or feet during captivity.  The appellant said 
that she could provide such documentation, but subsequently 
indicated that she wanted her appeal sent to the Board with 
no further evidence to submit.  If she currently has 
competent evidence to submit in support of her claim, she 
should do so.  

The case is REMANDED to the RO for the following development:

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The RO should obtain the veteran's 
terminal records from the Sipocot 
District Hospital, from February 1996.  

3.  Ask the appellant to submit any 
competent evidence she may have showing 
that the veteran had swelling of the legs 
or the feet during captivity.  

4.  After undertaking any additional 
development deemed necessary, the RO 
should then review the expanded record 
and determine if service connection for  
the cause of the veteran's death is 
warranted under all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the appellant 
should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond thereto. The case 
should then be  returned to the Board for 
appellate review.  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


